 



Exhibit 10.1

NON-QUALIFIED STOCK OPTIONS
ISSUED UNDER
RYDER SYSTEM, INC. 2005 EQUITY COMPENSATION PLAN

TERMS AND CONDITIONS

     The following terms and conditions apply to the non-qualified stock option
(“Option”) granted by Ryder System, Inc. (the “Company”) under the Ryder System,
Inc. 2005 Equity Compensation Plan (the “Plan”), as specified in the Stock
Option Award Notification Letter (the “Notification Letter”), to which these
terms and conditions are appended. Certain terms of the Option, including the
number of Shares subject to the Option, the exercise price, the vesting schedule
and the expiration date, are set forth in the Notification Letter. The terms and
conditions contained herein may be amended by the Compensation Committee of the
Company’s Board of Directors (the “Committee”) as permitted by the Plan.
Capitalized terms used herein and not defined shall have the meaning ascribed to
such terms in the Plan or in the Notification Letter.



  1.   General. The Option represents the right to purchase Shares on the terms
and conditions set forth herein and in the Plan, the applicable terms,
conditions and other provisions of which are incorporated by reference herein. A
copy of the Plan and the documents that constitute the “Prospectus” for the Plan
under the Securities Act of 1933, have been delivered to the Participant prior
to or along with delivery of the Notification Letter. In the event there is an
express conflict between the provisions of the Plan and those set forth in these
terms and conditions, the terms and conditions of the Plan shall govern.    
2.   Exercisability of Option. Subject to Sections 4 and 5 below, the Option
shall vest and become exercisable pursuant to the vesting schedule set forth in
the Notification Letter and shall remain exercisable until the expiration date
set forth in the Notification Letter, or such other expiration date designated
by the Committee pursuant to Section 7 of the Plan (the “Expiration Date”).    
3.   Exercise Procedures. The Option, to the extent exercisable, may be
exercised by delivering to the Company at its principal executive offices
written notice of intent to exercise in a form satisfactory to the Company. Such
notice shall (i) specify the number of Shares for which the Option is being
exercised (which shall be whole Shares only), (ii) be signed by the person
exercising the Option and (iii) be accompanied by (A) payment in full of the
aggregate exercise price in respect of such Shares and (B) such representations,
warranties and covenants as the Company may reasonably require. Payment of the
aggregate exercise price and applicable withholding taxes may be made (i) in
cash or its equivalent, or (ii) by tendering to the Company Shares already owned
by the Participant having a Fair Market Value on the trading day immediately
preceding the date of exercise equal to the aggregate exercise price, or
(iii) by a combination of the foregoing methods.     4.   Termination of Option;
Forfeiture. Notwithstanding the vesting and expiration dates set forth in the
Notification Letter, the Option will terminate upon or following the termination
of the Participant’s employment with the Company and its Subsidiaries as
described below. For purposes of these terms and conditions, a Participant shall
not be deemed to have terminated his or her employment with the Company and its
Subsidiaries if he or she is then employed by the Company or another Subsidiary
without a break in service.



  (a)   Resignation by the Participant or Termination by the Company or a
Subsidiary other than for Cause: The unvested portion of the Option will
immediately terminate on the Participant’s last day of employment. The vested
portion of the Option will terminate at 12:01a.m. on the 91st day following the
Participant’s last day of employment (but not later

-1-



--------------------------------------------------------------------------------



 



      than the Expiration Date), provided that if the Participant dies during
such 90 day period, such portion of the Option will terminate no earlier than
12:01a.m. on the first anniversary of the date of death (but not later than the
Expiration Date) and provided further that, if, upon such termination, the
Participant is entitled to severance benefits in the form of salary
continuation, then the unvested portion of the Option will terminate at
12:01 a.m. on the 91st day following the date that salary continuation is no
longer payable to the Participant (but not later than the Expiration Date).    
(b)   Retirement: The unvested portion of the Option will immediately terminate
on the Participant’s Retirement date, and the vested portion of the Option will
terminate upon the Expiration Date.     (c)   Death: The unvested portion of the
Option will immediately terminate on the date of death, and the vested portion
of the Option will expire upon the Expiration Date. Following the Participant’s
death, the right to exercise such vested portion will pass to the Participant’s
Beneficiary.     (d)   Disability: The unvested portion of the Option that would
otherwise have become vested during the 3 years following Disability will
continue to vest as scheduled. The vested portion of the Option, including the
portion that becomes vested pursuant to the preceding sentence, will expire upon
the Expiration Date.     (e)   Termination for Cause: The entire Option,
including the vested portion, will terminate immediately upon the Participant’s
termination of employment. To the extent the Participant exercised any portion
of the Option during the one year period immediately prior to the date of such
termination of employment for Cause, the Company shall have the right to reclaim
and receive from the Participant all Shares delivered to the Participant upon
such exercise, or to the extent the Participant has transferred such Shares, the
equivalent value thereof in cash, and in each case upon receipt thereof, the
Company shall return the exercise price paid by the Participant.     (f)  
Proscribed Activity: If, during the Proscribed Period but prior to a Change in
Control, the Participant engages in a Proscribed Activity, then the Company
shall have the right to reclaim and receive from the Participant all Shares
delivered to the Participant upon the exercise of the Option during the one year
period immediately prior to, or at any time following, the date of the
Participant’s termination of employment, or to the extent the Participant has
transferred such Shares, the equivalent value thereof in cash, and in each case
upon receipt thereof, the Company shall return the exercise price paid by the
Participant.



  5.   Change in Control. Notwithstanding anything contained herein to the
contrary, unless otherwise determined by the Committee prior to a Change in
Control, the Option will become fully vested and exercisable immediately prior
to a Change in Control, and, to the extent the Option is not cancelled upon such
Change in Control pursuant to Section 7 of the Plan, it shall remain outstanding
until the Expiration Date, but subject to earlier termination under the
circumstances described in Section 4(e) and (f) above. For purposes of this
Section 5, the term Option shall refer only to those Options that are
outstanding at the time of the Change in Control and not to any unvested Options
that are terminated pursuant to Section 4 above, provided that, if (i) the
Participant’s employment was terminated by the Company other than for Cause or
Disability during the 12 month period prior to the Change in Control,
(ii) during such 12 month period, the Participant does not engage in a
Proscribed Activity, and (iii) the Committee determines, in its sole and
absolute discretion, that the decision related to such termination was made in
contemplation of the Change in Control, the

-2-



--------------------------------------------------------------------------------



 



      Participant shall be treated as if he or she had remained employed with
the Company until the date of the Change in Control.     6.   Withholding Taxes.
The Option will be treated as a non-qualified stock option, and therefore the
difference between the Fair Market Value of the Shares subject to the Option on
the date of exercise and the exercise price of the Option will be treated as
wages and subject to withholding taxes and reporting. The Option may not be
exercised unless the Participant makes arrangements satisfactory to the Company
to ensure that its withholding tax obligations will be satisfied.     7.  
Definitions.



  (a)   “Cause” shall have the meaning set forth in any individual, valid,
written agreement between the Participant and the Company or any Subsidiary, or,
if none exists, shall mean a determination of “Just Cause” under the Ryder
Severance Plan, as in effect on the date of grant of the Option. Notwithstanding
the foregoing, during the three year period following a Change in Control, in no
event shall a failure to meet performance expectations constitute Cause unless
such failure was willful.     (b)   “Change in Control” occurs when:



  (i)   any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “1934 Act”))
(a “Person”) becomes the beneficial owner, directly or indirectly, of twenty
percent (20%) or more of the combined voting power of the Company’s outstanding
voting securities ordinarily having the right to vote for the election of
directors of the Company; provided, however, that for purposes of this
subparagraph (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition by any employee benefit plan or plans (or related
trust) of the Company and its subsidiaries and affiliates or (B) any acquisition
by any corporation pursuant to a transaction which complies with clauses (A),
(B) and (C) of subparagraph (iii) below; or     (ii)   the individuals who, as
of August 18, 1995, constituted the Board of Directors of the Company (the
“Board” generally and as of August 18, 1995 the “Incumbent Board”) cease for any
reason to constitute at least two-thirds (2/3) of the Board, provided that any
person becoming a director subsequent to August 18, 1995 whose election, or
nomination for election, was approved by a vote of the persons comprising at
least two-thirds (2/3) of the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest, as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the 1934 Act) shall be, for
purposes of this Plan, considered as though such person were a member of the
Incumbent Board; or     (iii)   there is a reorganization, merger or
consolidation of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Company’s outstanding Shares and outstanding voting securities ordinarily having
the right to vote for the election of directors of the Company immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
ordinarily having the right to vote for the election of directors, as the case
may be, of the corporation resulting from such Business

-3-



--------------------------------------------------------------------------------



 



      Combination (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Company’s outstanding Shares and outstanding voting
securities ordinarily having the right to vote for the election of directors of
the Company, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan or plans
(or related trust) of the Company or such corporation resulting from such
Business Combination and their subsidiaries and affiliates) beneficially owns,
directly or indirectly, 20% or more of the combined voting power of the then
outstanding voting securities of the corporation resulting from such Business
Combination and (C) at least two-thirds (2/3) of the members of the board of
directors of the corporation resulting from such Business combination were
members of the incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
combination; or     (iv)   there is a liquidation or dissolution of the Company
approved by the shareholders; or     (v)   there is a sale of all or
substantially all of the assets of the Company.



  (c)   “Disability” means an illness or injury that entitles the Participant to
long-term disability payments under the Company’s Long Term Disability Plan, as
in effect from time to time.     (d)   “Proscribed Activity” means any of the
following:



  (i)   the Participant’s breach or violation of (A) any written agreement
between the Participant and the Company or any of its Subsidiaries, including
any agreement relating to nondisclosure, noncompetition, nonsoliciation and/or
nondisparagement, or (B) any legal obligation it may have to the Company;    
(ii)   the Participant’s direct or indirect unauthorzied use or disclosure of
confidential information or trade secrets of the Company or any Subsidiary,
including, but not limited to, such matters as costs, profits, markets, sales,
products, product lines, key personnel, pricing policies, operational methods,
customers, customer requirements, suppliers, plans for future developments, and
other business affairs and methods and other information not readily available
to the public;     (iii)   the Participant’s direct or indirect engaging or
becoming a partner, director, officer, principal, employee, consultant,
investor, creditor or stockholder in/for any business, proprietorship,
association, firm or corporation not owned or controlled by the Company or its
Subsidiaries which is engaged or proposes to engage in a business competitive
directly or indirectly with the business conducted by the Company or its
Subsidiaries in any geographic area where such business of the Company or its
Subsidiaries is conducted, provided that the Participant’s investment in one
percent (1%) or less of the outstanding capital stock of any corporation whose
stock is listed on a national securities exchange shall not be treated as a
Proscribed Activity;     (iv)   the Participant’s direct or indirect, either on
the Participant’s own account or for any person, firm or company, soliciting,
interfering with or inducing, or attempting to

-4-



--------------------------------------------------------------------------------



 



      induce, any employee of the Company or any of its Subsidiaries to leave
his or her employment or to breach his or her employment agreement;     (v)  
the Participant’s direct or indirect taking away, interfering with relations
with, diverting or attempting to divert from the Company or any Subsidiary any
business with any customer of the Company or any Subsidiary, including (A) any
customer that has been solicited or serviced by the Company within one (1) year
prior to the date of termination of Participant’s employment with the Company
and (B) any customer with which the Participant has had contact or association,
or which was under the supervision of Participant, or the identity of which was
learned by the Participant as a result of Participant’s employment with the
Company;     (vi)   the Participant’s making of any remarks disparaging the
conduct or character of the Company or any of its Subsidiaries, or their current
or former agents, employees, officers, directors, successors or assigns; or    
(vii)   the Participant’s failure to cooperate with the Company or any
Subsidiary, for no additional compensation (other than reimbursement of
expenses), in any litigation or administrative proceedings involving any matters
with which the Participant was involved during the Participant’s employment with
the Company or any Subsidiary.



  (e)   “Proscribed Period” means the period beginning on the date of
termination of Participant’s employment and ending on the later of (A) the one
year anniversary of such termination date or (B) if the Participant is entitled
to severance benefits in the form of salary continuation, the date on which
salary continuation is no longer payable to the Participant.     (f)  
“Retirement” means retirement under the provisions of the Ryder System, Inc.
Retirement Plan, or any successor pension plan maintained by the Company, in
each case as in effect from time to time.



  8.   Other Benefits. No amount accrued or paid under this Award shall be
deemed compensation for purposes of computing a Participant’s benefits under any
retirement plan of the Company or its Subsidiaries, nor affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the Participant’s level of
compensation.

-5-